          Case 1:16-mc-00405-LGS Document 185 Filed 02/23/21 Page 1 of 3




February 23, 2021

Re:               Notice of Relatedness:

                  (1) Stansell v. Revolutionary Armed Forces of Colombia (“FARC”), No. 1:16-mc-
                  00405 (S.D.N.Y.) (Schofield, J.);

                  (2) Pescatore v. Juvenal Ovidio Ricado Palmera Pineda, Case No. 1:18-mc-
                  00545 (S.D.N.Y.) (Engelmayer, J.);

                  (3) Caballero v. FARC, No. 1:20-mc-00249 (S.D.N.Y.) (Nathan, J.)

 Via Electronic Filing

 The Honorable Lorna G. Schofield
 Thurgood Marshall
 United States Courthouse
 40 Foley Square, Room 1106
 New York, NY 10007

 The Honorable Paul A. Engelmayer
 Thurgood Marshall
 United States Courthouse
 40 Foley Square, Room 1305
 New York, NY 10007

 The Honorable Alison J. Nathan
 Thurgood Marshall
 United States Courthouse
 40 Foley Square, Room 906
 New York, NY 10007



Dear Judge Schofield, Judge Engelmayer, and Judge Nathan:

         We write on behalf of garnishees Citibank N.A., JPMorgan Chase Bank, N.A., and
Sumitomo Mitsui Banking Corporation (the “Garnishees”), which have been served with writs of
execution in two or all three of the above-referenced judgment enforcement actions. 1 Pursuant
to Rule 13(b)(3) of the Rules for the Division of Business Among District Judges for the Southern
District of New York, we respectfully submit that these matters are related and should be
assigned to a common judge. The Stansell and Pescatore matters previously were deemed
related, and the Pescatore case was accordingly re-assigned to the Honorable Andrew Carter on


      1
      Although the two writs of execution originally served on JPMorgan in the Stansell and Pescatore matters
were recently withdrawn, those withdrawals were without prejudice to the re-serving of the writs, and JPMorgan is
also expected to be served soon with a new writ in the Caballero matter.
        Case 1:16-mc-00405-LGS Document 185 Filed 02/23/21 Page 2 of 3

                                                       2                                    February 23, 2021


August 25, 2020. Those matters were recently reassigned to Judge Schofield and Judge
Engelmayer, respectively, following an order of recusal on February 16, 2021. The Caballero
matter was filed on July 6, 2020 and assigned to Judge Nathan. 2

         The Garnishees respectfully submit that the interests of justice and efficiency would be
best served by centralizing the referenced actions before a single judge of this District. Plaintiffs
in each of the three actions seek to satisfy their judgments against the FARC terrorist
organization using funds held by the Garnishees in accounts that have been blocked (the
“Blocked Accounts”) pursuant to sanctions regulations administered by the Office of Foreign
Assets Control (“OFAC”). Because plaintiffs are targeting many of the same Blocked Accounts in
all three cases, the three actions present many common legal and factual questions concerning
the ownership interests in the Blocked Accounts, the alleged “agency or instrumentality” status of
the individuals or entities causing the accounts to be blocked, and the Garnishees’ entitlements
to interpleader relief, among others. Having these cases proceed before three separate judges
creates the potential for inconsistent rulings on these issues, and will require duplicative
proceedings that will increase the burden and expense on the Garnishees, who are merely
neutral stakeholders. Accordingly, the Garnishees respectfully request that the actions be
treated as related and assigned to a single judge of this District.




                                 [Remainder of Page Intentionally Blank]




    2
      The Garnishees note that, following Judge Carter’s recusal, Judge Nathan is the only currently assigned
judge who has issued any substantive rulings in these three cases. The Honorable J. Paul Oetken had
previously presided over the Pescatore case before it was related to the Stansell case, during which time he also
had ruled on plaintiffs’ motions for issuance of writs.
      Case 1:16-mc-00405-LGS Document 185 Filed 02/23/21 Page 3 of 3

                                             3                                February 23, 2021


Respectfully submitted,


 /s/ Robert W. Hamburg                           /s/ Craig T. Cagney
 Mark G. Hanchet                                 Craig T. Cagney
 Robert W. Hamburg                               DAVIS POLK & WARDWELL LLP
 MAYER BROWN LLP                                 450 Lexington Avenue
 1221 Avenue of the Americas                     New York, New York 10017
 New York, New York 10020                        Telephone: (212) 450-4000
 Tel.: (212) 506-2500                            craig.cagney@davispolk.com
 rhamburg@mayerbrown.com
                                                 Counsel for Citibank, N.A.,
 Counsel for Sumitomo Mitsui Banking Corp.       except with respect to the turnover motions
                                                 related to Banco de Venezuela

 /s/ Steven B. Feigenbaum                        /s/ Sharon L. Schneier
 Steven B. Feigenbaum                            Sharon L. Schneier
 KATSKY KORINS LLP                               DAVIS WRIGHT TREMAINE LLP
 605 Third Avenue                                1251 Avenue of the Americas, 21st Floor
 New York, New York 10158                        New York, NY 10020-1104
 (212) 953-6000                                  T 212.603.6448 New York
 sfeigenbaum@katskykorins.com                    E sharonschneier@dwt.com

 Counsel for Non-Parties JPMorgan Chase          Counsel for Citibank, N.A.,
 Bank, N.A. and The Bank of New York Mellon      with respect to the turnover motions related to
                                                 Banco de Venezuela


cc:    Counsel of Record (via ECF)
